            Case 2:18-cv-02782-JHS Document 26 Filed 06/21/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

                       Plaintiff,
v.
                                                    Case No.:2:18-cv-02782-JHS
LAMS INVESTMENT GROUP, LP,
a Pennsylvania Limited Partnership,

                  Defendant.
_________________________________            /


                                    NOTICE OF SETTLEMENT


       COMES NOW Plaintiff, Helen Swartz, Individually, by and through undersigned

counsel, and informs the Court that the matter has been amicably settled between the Parties,

subject to execution of settlement documents and receipt of settlement funds, and hereby

requests:

       1.       The Plaintiff requests that pursuant to a Court Order, the case be dismissed

subject to the right of any party to move the Court within 45 (45) days for the purpose of

entering a Joint Stipulation for Dismissal with Prejudice with the Court retaining Jurisdiction to

Enforce the Terms of the Settlement Agreement. or, on good cause shown, to re-open the case

for further proceedings.

       2.       The Plaintiff respectfully requests adjournment of the following conferences, in

light of the settlement:

                a.     3:00 p.m. on Monday, June 24, 2019 - Teleconference before the

       Honorable Joel H. Slomsky; and

                b.     2:00 p.m. on June 26, 2019 – Settlement conference before the Honorable

       Carol Sandra Moore Wells.
         Case 2:18-cv-02782-JHS Document 26 Filed 06/21/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of June, 2019, the foregoing was filed via

CM/ECF, which will automatically generate notice to Attorneys for Defendant: Edward T.

Kang, Esq., ekang@khflaw.com, and Beth A. Hurley, Esq., bhurley@khflaw.com, Kang

Haggerty & Fetbroyt LLC, 123 S Broad Street, Suite 1670, Philadelphia, PA 19109.


                                                 /s/ Lawrence A. Fuller
                                                 Lawrence A. Fuller, Esq. (LF 5450)
                                                 FULLER, FULLER & ASSOCIATES, P.A.
                                                 12000 Biscayne Blvd., Suite 502
                                                 North Miami, FL 33181
                                                 (305) 891-5199
                                                 (305) 893-9505 - Facsimile
                                                 Lfuller@fullerfuller.com
                                                 and
                                                 David S. Dessen, Esq. (I.D. 17627)
                                                 Dessen, Moses & Rossito
                                                 600 Easton Road
                                                 Willow Grove, PA 19090
                                                 Telephone: 215.496.2902
                                                 Facsimile: 215.564.2879
                                                 ddessen@dms-lawyer.com

                                                 Attorneys for Plaintiff
